Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by WO 2015/168670 A1.
	WO 2015/168670 A1 discloses samples 66-1A and 66-2B (Example 14), which are two-component adhesives comprising a polyol component and an isocyanate terminated prepolymer based on diisocyanate, polyether polyol, and phosphoric acid.  Ethyl acetate is also present.  In view of the presence of the polyether polyol and phosphoric acid within the Example 12 prepolymer formulation, a phosphate ester polyol results.  Furthermore, since the prepolymer is isocyanate terminated, an NCO/OH ratio exceeding unity is considered to be an inherent feature.  Lastly, within paragraph [0050], additives are disclosed that correspond to those of claim 8.
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/168670 A1.
WO 2015/168670 A1 discloses samples 66-1A and 66-2B (Example 14), which are two-component adhesives comprising a polyol component and an isocyanate terminated prepolymer based on diisocyanate, polyether polyol, and phosphoric acid.  Ethyl acetate is also present.  In view of the presence of the polyether polyol and phosphoric acid within the Example 12 prepolymer formulation, a phosphate ester polyol results.  Prepolymers are further disclosed within paragraph [0022] as well as isocyanate content ranges of the prepolymers.  Though the reference fails to disclose an NCO/OH ratio of 2 to 6, the position is taken that it would have been obvious to formulate prepolymers using such ratios, so as to tailor such features as molecular weight and isocyanate content of the prepolymer.
5.	Applicants have failed to establish that the Example 12 prepolymer formulation does nor meet the instantly claimed component (A).  The examiner maintains that the phosphoric acid and polyol react to an extent sufficient to satisfy the claims.
6.	Claims 1 and 4-6 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by JP 11-263906 A.
JP 11-263906 A discloses within paragraph [0026] the production of a prepolymer through the reaction of polyisocyanate and a propylene oxide addition product of polyphosphoric acid.  Furthermore, within paragraph [0024], it is disclosed that the prepolymers may be employed in two component adhesives, wherein a polyol is used as a coreactant.
7.	The examiner has considered applicants’ response; however, the response is insufficient to overcome the rejection.  In order to be anticipatory, the reference need not set forth the relied upon disclosure in the form of an example.  Furthermore, applicants’ argument, without more, that the statement within paragraph [0024] is not enough to come close to allowing anticipation of the current claims is speculative and without merit.  In summation, applicants fail to provide sufficient argument that is suitable to support their position..  
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765